NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

         ENRIQUE M. FLORES-VAZQUEZ,
               Claimant-Appellant

                           v.

  ROBERT D. SNYDER, ACTING SECRETARY OF
            VETERANS AFFAIRS,
              Respondent-Appellee
             ______________________

                      2017-1061
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 15-2196, Judge Alan G. Lance Sr.
                ______________________

              Decided: February 13, 2017
               ______________________

   ENRIQUE M. FLORES-VAZQUEZ, Naples, FL, pro se.

    RETA EMMA BEZAK, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent-appellee. Also repre-
sented by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
L. MISHA PREHEIM; BRIAN D. GRIFFIN, MEGHAN ALPHONSO,
Office of General Counsel, United States Department of
Veterans Affairs, Washington, DC.
                 ______________________
2                                FLORES-VAZQUEZ   v. SNYDER




    Before WALLACH, HUGHES, and STOLL, Circuit Judges.
PER CURIAM.
     Appellant Enrique M. Flores-Vazquez appeals the de-
cision of the U.S. Court of Appeals for Veterans Claims
(“Veterans Court”).    See generally Flores-Vazquez v.
McDonald, No. 15-2196, 2016 WL 3865690 (Vet. App. July
15, 2016). The Veterans Court vacated and remanded the
decision of the U.S. Department of Veterans Affairs’s
(“VA”) Board of Veterans Appeals (“Board”), which denied
Mr. Flores-Vazquez’s request for an earlier effective date
for his service-connected disability rating. Id. at *2.
Because we do not have jurisdiction to adjudicate Mr.
Flores-Vazquez’s appeal, we dismiss.
                      BACKGROUND
    Mr. Flores-Vazquez is a veteran of the U.S. Navy.
Appellee’s App. 20. In 1998, Mr. Flores-Vazquez submit-
ted a claim for service-connected disability for depression
that the VA later denied. Id. at 11–12. In 2005, Mr.
Flores-Vazquez submitted a request to reopen his claim to
the VA, id. at 21, and the VA ultimately awarded Mr.
Flores-Vazquez a 30% disability rating for bipolar depres-
sion effective January 24, 2005, id. at 20. Mr. Flores-
Vazquez appealed to the Board, requesting an earlier
effective date, but the Board denied Mr. Flores-Vazquez’s
request. Id. at 19.
    Mr. Flores-Vazquez appealed to the Veterans Court
and argued that, inter alia, the VA’s initial decision to
deny his claim never became final because the VA had
received additional service records that necessitated
readjudication. Flores-Vazquez, 2016 WL 3865690, at *1.
The VA conceded that remand was warranted because the
Board failed to apply the appropriate version of 38 C.F.R.
FLORES-VAZQUEZ   v. SNYDER                                3



§ 3.156(c) 1 in light of Cline v. Shinseki, id., which “held
that the Board erred by retroactively applying the
amended version of § 3.156(c)(2) to a claim pending prior
to the amendment” in 2006, id. at *2 (discussing 26 Vet.
App. 18 (2012)). The Veterans Court determined that
“the Board’s failure to address the applicability of Cline
and pre-amendment § 3.156(c) frustrate[d] judicial re-
view” and, thus, vacated and remanded the Board’s
decision. Id. (citations omitted). In addition, the Veter-
ans Court instructed that Mr. Flores-Vazquez was “free to
submit additional evidence and argument” on remand and
that “the Board must consider any such evidence or
argument submitted.” Id. (citations omitted).
                        DISCUSSION
    This court has limited jurisdiction to review appeals
from final decisions of the Veterans Court. See 38 U.S.C.
§ 7292(c) (2012). We “typically will not review remand
orders by the [Veterans Court] because they are not final
judgments.” Williams v. Principi, 275 F.3d 1361, 1364
(Fed. Cir. 2002) (internal quotation marks and citation
omitted). We will not depart from this finality require-
ment unless each of the following three conditions are
satisfied:




   1      Section 3.156(c) was amended in 2006. The
amended version includes an exception allowing for
consideration of service department records “that [the] VA
could not have obtained when it decided the claim because
the records did not exist when [the] VA decided the claim,
or because the claimant failed to provide sufficient infor-
mation for [the] VA to identify and obtain the rec-
ords . . . .” 38 C.F.R. § 3.156(c)(2) (2006). This exception
was not available prior to the amendment. See 38 C.F.R.
§ 3.156(c) (2005).
4                                FLORES-VAZQUEZ   v. SNYDER



    (1) there must have been a clear and final decision
    of a legal issue that (a) is separate from the re-
    mand proceedings, (b) will directly govern the re-
    mand proceedings or, (c) if reversed by this court,
    would render the remand proceedings unneces-
    sary; (2) the resolution of the legal issues must
    adversely affect the party seeking review; and,
    (3) there must be a substantial risk that the deci-
    sion would not survive a remand, i.e., that the re-
    mand proceeding may moot the issue.
Id. (emphasis added) (footnotes omitted). Not all of the
conditions are satisfied here. As to the second condition,
the Veterans Court’s decision did not adversely affect Mr.
Flores-Vazquez because Mr. Flores-Vazquez prevailed,
i.e., he obtained the opportunity to present “additional
evidence and argument” in support of his claim for an
earlier effective date. Flores-Vazquez, 2016 WL 3865690,
at *2. As to the third condition, remand proceedings will
not moot the issue of whether Mr. Flores-Vazquez quali-
fies for an earlier effective date. Should the Board rule
against Mr. Flores-Vazquez on remand, Mr. Flores-
Vazquez will be permitted to appeal that decision to the
Veterans Court. Because all of the conditions are not
satisfied, we cannot “depart from the strict rule of finali-
ty” and, thus, do not have jurisdiction to adjudicate Mr.
Flores-Vazquez’s appeal. Williams, 275 F.3d at 1364.
                       CONCLUSION
    Mr. Flores-Vazquez won a remand in the Veterans
Court. He will be permitted to present to the Board
additional evidence and arguments in support of his claim
for an earlier effective date and, if he does not like what
the Board does, he can appeal to the Veterans Court.
Accordingly, we find that we lack jurisdiction and that
this appeal is
                      DISMISSED